DETAILED ACTION

This action is in response to Applicants’ amendment received on April 9, 2021.
Claims 1, 3, 4, 6-8, 10, 11 and 13-21 are pending in the application. Claims 19-21 have been added. Claims 2, 5, 9 and 12 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-8, 10, 11, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mellar (EP 2 245 305 B1), hereinafter “Mellar”, in view of Neugebauer et al. (US Patent No. 2,628,015), hereinafter “Neugebauer”.
Regarding claim 1, Mellar discloses an internal combustion engine for compressing gas, comprising: (a) a compression unit for compressing gas (Fig. 1; Abstract); (b) a combustion unit for driving the compression unit (Fig. 1; Abstract); (c) a first coolant circuit to cool the compression unit (Fig. 1 (18); Abstract); (d) a second coolant circuit to cool the combustion unit (Fig. 1 (12); Abstract).
Mellar fails to disclose to disclose that the combustion unit comprises at least one combustion cylinder and the compression unit comprises a plurality of compression cylinders; and a common crankshaft coupling the at least one combustion cylinder and the plurality of compression cylinders, wherein the at least one combustion cylinder drives the plurality of compression cylinders.
However, Neugebauer discloses a combustion unit that comprises at least one combustion cylinder and a compression unit that comprises a plurality of compression cylinders (Neugebauer (Fig. 1; col. 2, lines 12-40)); and a common crankshaft coupling the at least one combustion cylinder and the plurality of compression cylinders, wherein the at least one combustion cylinder drives the plurality of compression cylinders (Fig. 1; Abstract); (Neugebauer (Fig. 1; col. 2, lines 12-40; col. 3, lines 25-43)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Mellar by incorporating the teachings of Neugebauer in order to have a system capable of compressing gas in a more efficient manner.

Regarding claim 4, the modified invention of Mellar discloses the internal combustion engine of Claim 3, wherein each compression cylinder has a corresponding heat exchanger of the plurality of heat exchangers (Fig. 1; Abstract); (Neugebauer (Fig. 1; col. 2, lines 12-40; col. 3, lines 25-43)).
Regarding claim 6, the modified invention of Mellar discloses the internal combustion engine of Claim 1, wherein the plurality of compression cylinders is a plurality of bimodal cylinders capable of both compression and combustion (Fig. 1; Abstract); (Neugebauer (Fig. 1; col. 2, lines 12-40; col. 3, lines 25-43)).
Regarding claim 7, the modified invention of Mellar discloses the internal combustion engine of Claim 6, wherein the second coolant circuit is configured to cool the plurality of bimodal cylinders (Fig. 1; Abstract); (Neugebauer (Fig. 1; col. 2, lines 12-40; col. 3, lines 25-43)).
Regarding claim 8, Mellar discloses a method for cooling an internal combustion engine for compressing gas comprising: providing the internal combustion engine comprising (a) a compression unit for compressing gas (Fig. 1; Abstract); (b) a combustion unit for driving the compression unit (Fig. 1; Abstract); (c) a first coolant circuit to cool the compression unit (Fig. 1 (18); Abstract); (d) a second coolant circuit to cool the combustion unit (Fig. 1 (12); Abstract); cooling the compression unit with the first cooling system (Fig. 1; Abstract); and cooling the combustion unit with the second cooling system, 
Mellar fails to disclose to disclose that the combustion unit comprises at least one combustion cylinder and the compression unit comprises a plurality of compression cylinders; and a common crankshaft coupling the at least one combustion cylinder and the plurality of compression cylinders, wherein the at least one combustion cylinder drives the plurality of compression cylinders.
However, Neugebauer discloses a combustion unit that comprises at least one combustion cylinder and a compression unit that comprises a plurality of compression cylinders (Neugebauer (Fig. 1; col. 2, lines 12-40)); and a common crankshaft coupling the at least one combustion cylinder and the plurality of compression cylinders, wherein the at least one combustion cylinder drives the plurality of compression cylinders (Fig. 1; Abstract); (Neugebauer (Fig. 1; col. 2, lines 12-40; col. 3, lines 25-43)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Mellar by incorporating the teachings of Neugebauer in order to have a system capable of compressing gas in a more efficient manner.
Regarding claim 10, the modified invention of Mellar discloses the method of Claim 8, wherein the compression unit comprises a plurality of heat exchangers to cool the gas from the plurality of compression cylinders (Fig. 1; Abstract; paragraphs 20-24); (Neugebauer (Fig. 1; col. 2, lines 12-40; col. 3, lines 25-43)).
Regarding claim 11, the modified invention of Mellar discloses the method of Claim 10, wherein each compression cylinder has a corresponding heat exchanger of the 
Regarding claim 13, the modified invention of Mellar discloses the method of Claim 8, wherein the temperature of the at least one combustion cylinder wall is between 230°F and 290°F (Fig. 1; Abstract; paragraphs 20-24); (Neugebauer (Fig. 1; col. 2, lines 12-40; col. 3, lines 25-43)).
Regarding claim 14, the modified invention of Mellar discloses the method of Claim 8, wherein the temperature of the plurality of compression cylinder walls is no more than 80°F above ambient temperature (Fig. 1; Abstract; paragraphs 20-24); (Neugebauer (Fig. 1; col. 2, lines 12-40; col. 3, lines 25-43)).
Regarding claim 19, the modified invention of Mellar discloses the method of Claim 1, wherein a coolant for the first coolant circuit is water (Fig. 1 (18); paragraph 5), a mix of water and antifreeze, oil, a commercially available automotive coolant, or a combination thereof and a coolant for the second coolant circuit is water (Fig. 1 (12); paragraph 5), a mix of water and antifreeze, oil, a commercially available automotive coolant, or a combination thereof.
Regarding claim 20, the modified invention of Mellar discloses the method of Claim 8, wherein a coolant for the first coolant circuit is water (Fig. 1 (18); paragraph 5), a mix of water and antifreeze, oil, a commercially available automotive coolant, or a combination thereof and a coolant for the second coolant circuit is water (Fig. 1 (12); paragraph 5), a mix of water and antifreeze, oil, a commercially available automotive coolant, or a combination thereof.

Claims 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. (US Patent No. 9,528,465), hereinafter “Hagen”, in view of Mellar.
Regarding claim 15, Hagen discloses a method for cooling an internal combustion engine for compressing gas comprising: providing the internal combustion engine comprising (a) a bimodal unit comprising a plurality of bimodal cylinders for compressing and combusting gas (Figs. 1 and 2; col. 6, lines 18-67; col. 7, lines 50-59); (b) a combustion unit comprising at least one combustion cylinder for driving the bimodal unit during compression mode (Figs. 1 and 2; col. 6, lines 18-67; col. 7, lines 50-59).
Hagen fails to disclose (c) a first coolant circuit; and (d) a second coolant circuit; compressing gas using the bimodal unit while cooling the bimodal unit with the first coolant circuit and cooling the combustion unit with the second coolant circuit, and wherein the temperature of the combustion unit is higher than the temperature of the bimodal unit when the bimodal unit is compressing gas.
However, Mellar discloses a (c) a first coolant circuit (Mellar (Fig. 1; Abstract; paragraphs 20-24)); and (d) a second coolant circuit (Mellar (Fig. 1; Abstract; paragraphs 20-24)); compressing gas using the bimodal unit while cooling the bimodal unit with the first coolant circuit and cooling the combustion unit with the second coolant circuit (Mellar (Fig. 1; Abstract; paragraphs 20-24)), and wherein the temperature of the combustion unit is higher than the temperature of the bimodal unit when the bimodal unit is compressing gas (Mellar (Fig. 1; Abstract; paragraphs 20-24)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hagen by incorporating the teachings of Mellar in order to have a more efficient method.

Regarding claim 17, the modified invention of Hagen discloses the method of Claim 16, wherein the temperature of the plurality of bimodal cylinder walls is between 2300F and 2900F when the bimodal unit is combusting gas (Figs. 1 and 2; col. 6, lines 18-67; col. 7, lines 50-59); (Mellar (Fig. 1; Abstract; paragraphs 20-24)).
Regarding claim 18, the modified invention of Hagen discloses the method of Claim 15, further comprising combusting gas using the bimodal unit while cooling the bimodal unit with the second coolant circuit (Figs. 1 and 2; col. 6, lines 18-67; col. 7, lines 50-59); (Mellar (Fig. 1; Abstract; paragraphs 20-24)).
Regarding claim 21, the modified invention of Hagen discloses the method of Claim 15, wherein a coolant for the first coolant circuit is water (Mellar (Fig. 1 (18); paragraph 5)), a mix of water and antifreeze, oil, a commercially available automotive coolant, or a combination thereof and a coolant for the second coolant circuit is water (Mellar (Fig. 1 (12); paragraph 5)), a mix of water and antifreeze, oil, a commercially available automotive coolant, or a combination thereof.

Response to Arguments
Applicants’ remarks filed on April 9, 2021 have been fully considered but they are not deemed persuasive.

Regarding claim 1 and 8: Applicants contend that the use of the combination of Mellar (EP 2 245 305 B1), hereinafter “Mellar”, in view of Neugebauer et al. (US Patent No. 2,628,015), hereinafter “Neugebauer” to reject claims 1 and 8 is based on impermissible hindsight. Applicants further contend that one of ordinary skill in the art would not have taken a combustion engine driving an external compressor where the combustion engine and compressor are separately cooled as disclosed in Mellar, and couple the combustion unit to the compression unit by a common crankshaft as disclosed in Neugebauer; because it would not have been intuitive. Examiner submits in response to applicants’ argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicants’ disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner further submits that one of ordinary skill in the art would have modified Mellar to include the common crankshaft of Neugebauer such that the combustion cylinder can power the compression cylinders within a common cylinder block without relying on a separate power plant. Therefore, it is understood that the combination of Mellar in view of Neugebauer is proper.
Regarding claim 15: Applicants contend that one of ordinary skill in the art would not have modified the engine of Hagen with the cooling system of Mellar because it would not have been intuitive. Applicants further contend that the incorporation of the two cooling zones from Mellar into a single device is not easily achieved and therefore would 
Accordingly, the grounds of rejection are deemed proper.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747